DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Carroll on 8/20/2022.
The application has been amended as follows: 
Claims 1-45. (Canceled)
Claims 46-81. (Previously Presented)
Claim 82. (Currently Amended) The method of Claim [[32]] 77, wherein said biopsy is from inflammatory autoimmune tissue.  
Claim 83. (Currently Amended) The method of Claim [[32]] 77, wherein said biopsy is from intestine tissue selected from the group consisting of a small intestinal duodenum, small intestinal jejunum, small intestinal ileum, and large intestinal colon.
Claims 84-89. (Previously Presented)

REASONS FOR ALLOWANCE
The allowed claims are 46-89. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is US 2017/0101628 to Ingber et al. (herein Ingber). Ingber teaches systems and methods for culturing and/or maintaining intestinal cells, tissues and/or organoids in vitro (see Abstract). Ingber teaches a method of culturing intestinal cells in vitro comprising: a) providing: i) intestinal epithelial cells (see [0006]); ii) a population of endothelial cells (see [0012]); iii) a fluidic device comprising a membrane comprising a first surface and second surface (see [0006]); b) seeding at least one layer of intestinal epithelial cells to a first surface of the membrane (see [0006]); c) culturing intestinal epithelial cells for at least 5 days (see [0257]) wherein the membrane is caused to stretch from 0% to 50% (see [0008]) under conditions where fluid is flowing through the fluid channel in the fluidic device (see 0007]) at particular flow rate (see [0010]); e) seeding at least one layer of endothelial cells on at least the second surface of the membrane (see [0012]); f) culturing cells so as to create a cell barrier (see [0039]) and testing for a barrier test compound (see [0257]). Ingber teaches stretching of the membrane after seeding of said endothelial cells (see [0120]). Ingber teaches wherein at day 10 of culturing said barrier excludes a barrier test compound (see Figs. 16A-C; [0256-0259). Ingber teaches culturing cells at least until villi structures are evident ([0020]). 
Ingber fails to teach nor fairly suggest “providing … an intestinal enteroid or colonoid” or “disrupting said intestinal enteroid or colonoid into enteroid or colonoid fragments” as recited in independent claims 46, 86, 87, and 88. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Publication WO 2017/136462 to Kerns et al. as cited on the IDS teaches disassociation of enteroids into single cell suspension for seeding cells into channel of chips (see pg. 12, lines 1-10), however, reference fails to qualify as prior art under 102(b)(1)(A) exception. United States Patent Application Publication US 2020/0231938 to Ingber et al. teaches providing an intestinal enteroid or colonoid comprising primary intestinal epithelial cells and disrupting said cells into fragments for seeing to create seeded primary intestinal epithelial cells (see [0007-0009), however, reference fails to qualify as prior art under exception 102(b)(2)(A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797